1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11       RICHARD WINDER,                             Case No. 5:17-cv-00605-GJS
12                   Plaintiff
                                                     MEMORANDUM AND ORDER
13             v.                                    ON MOTION FOR SUMMARY
                                                     JUDGMENT
14       JOHN MCMAHON, et al.,
15                   Defendants.
16
             The three remaining defendants in this case, the County of San Bernardino
17
     and Deputies Bustamante and Ortiz, move for summary judgment as to all of
18
     plaintiff Richard Winder’s claims. (Motion for Summary Judgment (“Mtn.”) [Dkt.
19
     32].) Defendants move for summary judgment on the basis, inter alia, that
20
     Winder’s claims against them are barred by the rule set forth by the Supreme Court
21
     in Heck v. Humphrey, 512 U.S. 477 (1994), and the County moves for summary
22
     judgment on the additional basis that Winder has not adduced evidence to support
23
     liability pursuant to Monell v. Department of Social Services of City of New York,
24
     436 U.S. 658 (1978).1 Having carefully reviewed the record and the applicable law,
25
     the Court hereby GRANTS summary judgment, as discussed further below.
26
27
     1
         Defendants also argue that Winder’s claims are barred by the doctrines of qualified
28


                                                 1
1                               I.   PROCEDURAL HISTORY
2       Plaintiff Winder filed the operative complaint in this action on March 29, 2017,
3    alleging the following: a claim under 42 U.S.C. § 1983 for violation of civil rights
4    due to use of excessive force (“First Cause of Action”); a claim against the
5    individual defendants for failure to intervene, in violation of 42 U.S.C. § 1986
6    (“Second Cause of Action”); and a claim alleging unlawful customs and practices
7    under 42 U.S.C. § 1983 (a Monell claim) against the Sheriff and County of San
8    Bernardino (“Third Cause of Action”). (Compl. [Dkt. 1].) The claims against
9    Defendants Sheriff McMahon and Sgt. C. Jiles and the Second Cause of Action
10   were thereafter dismissed, (Notice of Dismissal, [Dkt. 16]), leaving only the claims
11   against the moving defendants at issue.
12                                        II.   FACTS
13         The following facts are undisputed unless otherwise noted and discussed
14   below. Where a genuine dispute of material fact exists, the court draws reasonable
15   inferences in favor of the non-moving party. Tolan v. Cotton, 752 U.S. 650, 660
16   (2014). Both parties cite facts that are not relevant to resolution of the pending
17   motion. To the extent certain facts are not mentioned in this Memorandum, the
18   Court has not relied on them in reaching its decision.
19         On September 30, 2016, Winder was convicted of violating California Penal
20   Code § 69, which states that “[e]very person who attempts, by means of any threat
21   or violence, to deter or prevent an executive officer from performing any duty
22   imposed upon the officer by law, or who knowingly resists, by the use of force or
23   violence, the officer, in the performance of his or her duty” is guilty of a violation of
24   the statute. Cal. Pen. Code § 69. To prove a violation of this statute, the People
25
26
     immunity and judicial estoppel. Given the Court’s decision that all of Winder’s
27   causes of action are Heck-barred, the Court will not address defendants’ additional
     contentions.
28


                                                 2
1    must demonstrate, as an element of the crime, that the officers were acting lawfully
2    in performing their duties. People v. Cruz, 44 Cal. 4th 636, 673 (2008) (“[I]t is also
3    a well-established rule that when a statute makes it a crime to commit any act
4    against a peace officer engaged in the performance of his or her duties, part of the
5    corpus delicti of the offense is that the officer was acting lawfully at the time the
6    offense was committed.”) (internal quotation marks omitted). Winder pled no
7    contest to a violation of Section 69, stipulating that the factual basis for his
8    conviction and sentencing (which included a charged prior strike for robbery) were
9    contained in the transcript of the preliminary hearing and his rap sheet. (Mtn., Ex. C
10   Tr. of Plea Hr’g [Dkt. 32-5] at 3:8-20.)2
11         Only Deputy Bustamante testified at the preliminary hearing. According to
12   his testimony, he was on duty on March 29, 2015, when he was dispatched to the
13   scene of a domestic disturbance call. (Mtn., Ex. A Tr. Of Prelim. Hr’g at 2-3.) He
14   noticed Winder, who matched the description of the man in the call, who at first ran
15   from him. (Id. at 3-4.) Deputy Bustamante gave Winder commands to keep his
16   hands up, but according to the deputy’s testimony, Winder did not listen and
17   reached into his pocket to pull out a cell phone. (Id. at 4-5.) Bustamante then
18   ordered Winder to the ground. (Id. at 5.) Winder initially complied, but when
19   Bustamante went to handcuff Winder, he “began to push off the ground like he was
20   trying to escape.” (Id. at 5:27-28.) Winder got to his feet, pushed the deputy off,
21   and started running. (Id. at 6.) Bustamante caught the back of Winder’s t-shirt,
22   Winder lost his footing, and Bustamante caught back up to him. (Id.)
23
24
25   2
      Winder notes that only Deputy Bustamante was named as a “victim” in the one-
26   count complaint , and argues that his claim cannot be Heck-barred as to Deputy
     Ortiz because he was not mentioned. (See Pltf. Opp. to Def. Mot. for Summ. J.
27   “Pltf.’s Opp.” [Dkt 37] at 1, 6.) For the reasons explained herein, Winder’s
     argument is without merit.
28


                                                 3
1          At that point, according to Deputy Bustamante’s testimony at the preliminary
2    hearing, he (the deputy) tried to pull Winder to the ground. (Id.) Winder “kind of
3    swiped across [Bustamante’s] face and hit [him] near [the] right face because
4    [Bustamante’s] glasses fell off, and they broke,” and then Bustamante pulled
5    Winder to the ground. (Id. at 6:25-28.) They “started fighting again,” and nothing
6    Bustamante did was “effective in subduing him.” (Id. at 7:1-11.) “[T]he fight just
7    continued over a 30-second to one-minute duration” with Bustamante trying to pull
8    Winder to the ground, “fighting with him,” and Winder continuing to try to “push”
9    the officer; Winder “caught [the deputy’s] throat area” while pushing him. (Id. at
10   7:20-25.) Bustamante then disengaged because he “didn’t want to keep fighting
11   with him” and “didn’t want to hurt [himself],” gave Winder further verbal orders
12   and a chance to comply, and then – when Winder did not comply – delivered strikes
13   to his lower leg with his baton. (Id. at 8:1-16.) According to the testimony, Winder
14   continued to ignore commands and tried to get off the ground in a push up position.
15   (Id. at 8.) Bustamante got Winder in a headlock from the front and held Winder,
16   who had his arms wrapped around the officer. (Id. at 8-9.) Deputy Bustamante
17   “had to sit down a little bit to keep him in the headlock position in order to keep him
18   from getting back up.” (Id. at 9:1-3.) It was then that Deputy Ortiz showed up and
19   struck Winder with his baton. (Id. at 9.) “After that, he was still fighting because
20   none of the strikes were effective.” (Id. at 9:7-9.) “[S]hortly after that, [Deputies
21   Bustamante and Ortiz] had to force his hands behind his back . . . because he was
22   still trying to take – trying to get away from [them], pushing [their] arms, pulling
23   [their] arms off of him.” (Id. at 9:10-13.)
24         During the preliminary hearing, Winder’s criminal defense counsel cross-
25   examined Deputy Bustamante. At the close of evidence, counsel argued that the
26   People had not made their case, because Deputy Bustamante’s use of force was
27   excessive:
28


                                                   4
1          The detention at gunpoint I don’t think the detention’s lawful no matter
2          what, but the detention at gunpoint and ordered to the ground is
3          excessive. If that’s not excessive, the baton strikes escalating it all the
4          way up to nonlethal but very close to lethal force was excessive force.
5    (Id. at 20:22-27.) The judge acknowledged the arguments of excessive force and
6    that Winder was free to bring them up at trial, but held Winder to answer “based on
7    the standard of proof at a preliminary hearing.” (Id. at 21:26-22:5.) The court found
8    that there was “sufficient cause to believe that the offense set forth in the Complaint
9    ha[d] been committed.” (Id. at 21:26-22:6.)
10         Contrary to his plea in open court to having violated Penal Code § 69, Winder
11   now avers in his complaint that he never resisted the deputies or did anything to
12   warrant being struck by either deputy’s baton. (Compl., [Dkt. 1] ¶ 30 (“Plaintiff
13   was at all times compliant and never resisted or refused any deputy’s command.”).)
14   Winder contends in his declaration and argument in support of his opposition to
15   Defendants’ motion that he never intended to resist Deputy Bustamante or Deputy
16   Ortiz. (See generally Winder Decl. in support of Pltf.’s Opp. [Dkt. 39].) Rather,
17   according to Winder, after he fully complied with the Deputy Bustamante’s request
18   to get on the ground, the deputy “got on top of me, and elbowed me in the spine.”
19   (Id. ¶ 8.) Winder states that he arched his back in response and pushed Deputy
20   Bustamante off in the process. (Id. ¶ 8.) After that point, according to Winder’s
21   declaration, the deputy put him in a “headlock/chokehold,” and lifted him off the
22   ground so that he could not breathe. (Id. ¶ 9.) He thereafter fell on the ground and
23   did not struggle further, nor did he attempt to “punch, kick, or fight Deputy
24   Bustamante.” (Id. ¶¶ 10-12.) He contends that after the baton strikes by Deputy
25   Bustamante, he was on the ground in the fetal position, not resisting, when Deputy
26   Ortiz arrived and broke his left leg with strikes from his baton. (Id. ¶¶ 21-22.)
27         Defendants present the declaration of Deputy Ortiz, whose testimony is
28   consistent with that of Deputy Bustamante. (Mtn., Ex. F Dep. of Deputy Ortiz.


                                                5
1    [Dkt. 32-8].) However, the issue before the Court is whether Winder’s sworn
2    statements in this case, which are inconsistent with that of Deputy Bustamante
3    during the preliminary hearing, can form the basis for an excessive force claim
4    where Winder agreed that the preliminary hearing transcript provided the basis for
5    his Penal Code § 69 conviction. Deputy Ortiz’s testimony is irrelevant to that
6    question.
7          For the reasons set forth below, based on Winder’s plea and adoption of the
8    preliminary hearing transcript, without qualification, as a basis for his plea, the
9    Court holds that this case is Heck-barred. A finding in favor of Winder in this case
10   would, of necessity, undermine his criminal conviction and require collateral
11   litigation of an issue already determined in the prior action, in violation of Heck.
12                     III.   SUMMARY JUDGMENT STANDARD
13         Summary judgment is appropriate when there is no genuine dispute as to any
14   material fact and the moving party is entitled to judgment as a matter of law. Fed.
15   R. Civ. P. 56(a). The moving party bears the initial burden of informing the court of
16   the basis for the motion and identifying portions of the pleadings, depositions,
17   answers to interrogatories, admissions, or affidavits that it believes demonstrate the
18   absence of a triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,
19   323 (1986). If the moving party has met its burden, the burden shifts to the
20   nonmoving party to establish, beyond the pleadings, that there is a genuine issue for
21   trial. See id. at 324. The nonmoving party is “required to present significant
22   probative evidence tending to support [its] allegations.” Bias v. Moynihan, 508 F.3d
23   1212, 1218 (9th Cir. 2007) (internal quotation omitted). Where a genuine dispute of
24   material fact exists, the court draws reasonable inferences in favor of the non-
25   moving party. Tolan, 752 U.S. at 660. “The mere existence of a scintilla of
26   evidence” is insufficient to raise a genuine issue of material fact. Anderson v.
27   Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). When the record, taken as a whole,
28   could not lead a rational trier of fact to find for the nonmoving party, there is no


                                                6
1    genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
2    475 U.S. 574, 587 (1986).
3                                      IV.    DISCUSSION
4          As a preliminary matter, Winder failed to oppose the County’s motion for
5    summary judgment on the Monell liability issue. In fact, the Monell case is nowhere
6    cited in Winder’s opposition. In addition, the Court has independently reviewed the
7    evidence and argument cited in support of the motion with respect to this issue and
8    finds nothing in the record to demonstrate a material issue of fact exists with respect
9    to the Monell issue. The Court thus grants summary judgment on the Monell
10   “claim” alleged in the Complaint.
11         Defendants also move for summary judgment based on the Heck doctrine,
12   arguing that Winder’s plea to a violation of Penal Code § 69 – based on his
13   agreement that the preliminary hearing transcript provided a factual basis for that
14   plea – necessarily means that his Section 1983 claim is barred under Heck.
15   Defendants contend that a finding in favor of Winder on his civil rights claim would
16   necessarily imply the invalidity of his conviction, because an element of a charge for
17   resisting arrest (under either Penal Code § 148 or § 69) is that the officer defendants
18   acted properly, without the use of excessive force.
19         Winder disagrees, arguing that a finding that one or both of the deputies used
20   excessive force would not necessarily call his conviction into question. He
21   primarily argues that even accepting that the preliminary hearing transcript provided
22   the basis for his no contest plea, he is still able to ask a civil jury to decide what,
23   specifically, within that testimony actually formed the basis for the conviction. In
24   other words, despite Winder’s agreement that the judge accepting his plea should
25   rely on the facts set forth in the hearing transcript to find a basis for his plea, he
26   asserts that “there was no specific factual basis for the plea.” (Pltf. Opp. to Def.
27   Mot. for Summ. J. “Pltf.’s Opp.” [Dkt 37] at 1.) Winder also argues that it was
28   “clearly never adjudicated at the time of the preliminary hearing” that the officers


                                                  7
1    did not use excessive force when they struck him with their batons, and that Deputy
2    Ortiz cannot be immunized from suit even if Deputy Bustamante is, because Deputy
3    Ortiz was not a named victim against whom Plaintiff used force when resisting
4    arrest. (Id.)
5           Although Winder correctly points out that a plea to resisting arrest does not
6    necessarily bar a Section 1983 claim, even when the acts constituting both the illegal
7    conduct and the alleged excessive force arise from one “continuous transaction,” see
8    generally Yount v. City of Sacramento, 43 Cal. 4th 885 (2008), the Court holds that
9    the instant case is Heck-barred for the reasons set forth below.
10          The so-called “Heck bar” is based on the following paragraph in the Supreme
11   Court’s opinion:
12          We hold that, in order to recover damages for allegedly
13          unconstitutional conviction or imprisonment, or for other harm caused
14          by actions whose unlawfulness would render a conviction or sentence
15          invalid, a § 1983 plaintiff must prove that the conviction or sentence
16          has been reversed on direct appeal, expunged by executive order,
17          declared invalid by a state tribunal authorized to make such
18          determination, or called into question by a federal court’s issuance of a
19          writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing
20          that relationship to a conviction or sentence that has not been so
21          invalidated is not cognizable under § 1983. Thus, when a state prisoner
22          seeks damages in a § 1983 suit, the district court must consider whether
23          a judgment in favor of the plaintiff would necessarily imply the
24          invalidity of his conviction or sentence; if it would, the complaint must
25          be dismissed unless the plaintiff can demonstrate that the conviction or
26          sentence has already been invalidated. But if the district court
27          determines that the plaintiff’s action, even if successful, will not
28          demonstrate the invalidity of any outstanding criminal judgment


                                                 8
1            against the plaintiff, the action should be allowed to proceed, in the
2            absence of some other bar to the suit.
3    Heck v. Humphrey, 512 U.S. at 486-87 (footnotes omitted).
4            However, a valid conviction under Penal Code § 69 or other California statute
5    that makes it a crime to resist, obstruct, or delay a peace officer in the performance
6    of his or her duties “can be valid even if, during a single continuous chain of events,
7    some of the officer’s conduct was unlawful,” because the conviction itself “requires
8    only that some lawful police conduct was resisted, delayed, or obstructed during that
9    continuous chain of events.” Hooper v. County of San Diego 629 F.3d 1127, 1131
10   (9th Cir. 2011) (citing Yount v. City of Sacramento, 43 Cal. 4th 885, (2008)). The
11   conduct on which the plea was based may coexist with conduct supporting a Section
12   1983 claim when “two isolated factual contexts exist.” Hooper, 629 F.3d at 1132,
13   1134.
14           A critical issue in the cases that both pre-date and followed the opinions of
15   the California Supreme Court in Yount and the Ninth Circuit in Hooper was whether
16   there was a factual basis in the record from which the Court could determine
17   whether “two isolated factual contexts” did or could reasonably exist. As discussed
18   below, whether the distinction was spatial, temporal, or in use of an unreasonable
19   level of force (for example, but not limited to, the unwarranted use of deadly force),
20   if a trier of fact has evidence of the actions taken by both the criminal defendant and
21   officers – and there is no exception or reservation made by the defendant regarding
22   the facts on which to rely in making a decision – and nevertheless finds the criminal
23   defendant guilty, the trier of fact by necessity finds all of the officer’s behavior to
24   have been lawful.
25           The Ninth Circuit’s decision in Beets v. County of Los Angeles, 669 F.3d
26   1038 (9th Cir. 2012) – decided after both Yount and Hooper – is instructive. There,
27   as here, “Plaintiffs attempt to avoid [the conclusion that the case is Heck-barred] by
28   arguing that there are several possible factual bases for Morales’ conviction and that


                                                 9
1    therefore Morales’ conviction is not necessarily based on the same factual basis as
2    the alleged civil rights violations.” Beets, 669 F.3d at 1045. Morales, the criminal
3    defendant in the underlying case, was convicted by a jury. Id. The Ninth Circuit,
4    relying on Smith v. City of Hemet, 394 F.3d 689 (9th Cir. 2005), held that the jury
5    verdict “necessarily determine[d] the lawfulness of the officers’ actions throughout
6    the whole course of the defendant’s conduct, and any action alleging the use of
7    excessive force would ‘necessarily imply the invalidity of his conviction.’” Beets,
8    669 F.3d at 1045 (quoting City of Hemet, 394 F.3d at 699 n.5) (internal citations
9    omitted).
10           The Beets court distinguished another Ninth Circuit case, Sanford v. Motts,
11   258 F.3d 1117 (9th Cir. 2001). In Sanford, the Ninth Circuit held the plaintiff’s civil
12   rights claim was not Heck-barred. Sanford, 258 F.3d at 1118. There, as here, the
13   defendant was convicted by way of a plea of nolo contendre. Id. Critically
14   different, however, the Sanford court pointed out that “[n]othing in the record
15   inform[ed] [the court] what the factual basis was for Sanford’s plea of nolo.” Id. at
16   1119.
17           The case before the Court involves a nolo plea, but one in which the plaintiff
18   – defendant in the underlying criminal case – agreed that the hearing transcript from
19   the preliminary hearing supplied the factual basis for his plea. Winder did not limit
20   his agreement to only certain portions of the transcript, provide a separate factual
21   basis, or in any other manner suggest that the criminal trial judge should not rely on
22   any particular portion of the transcript in finding a factual basis for his plea.
23   Defendants argue that this fact precludes Winder from picking apart and collaterally
24   attacking the basis for the plea in later civil litigation, as this would essentially allow
25   re-litigation of some or all of his criminal case, which is exactly what the Heck-bar
26   is designed to prevent. In other words, the case is more akin to one in which the
27   plaintiff went to trial in the underlying case, as in City of Hemet, rather than
28   Sanford. Winder disagrees, and at the hearing on Defendants’ summary judgment


                                                 10
1    motion, Winder’s counsel stated that there were additional cases he could provide to
2    the Court with facts “exactly like” this one. The Court gave both sides the
3    opportunity to submit additional authority in support of their respective positions.
4          Winder provided the Court with copies of both the District Court
5    memorandum, and the non-precedential Ninth Circuit affirmance, in Paris Holloway
6    v. City of Pasadena, et al., Case No. 15-cv-03867 CAS (JCx) (C.D. Cal., October
7    19, 2015) (Hon. Christina A. Snyder). In Holloway, the plaintiff alleged that he was
8    walking near some apartments in Pasadena when he was approached by police
9    “because of the clothing that [he] was wearing.” (Pltf.’s Supplemental Authority,
10   Ex. A District Court Order [Dkts. 55-1, 55-2] at 2 (quoting Holloway FAC at ¶¶ 13-
11   16).) According to Holloway, he ran away from the police, and while still facing
12   away from the officer, tossed a gun over a fence. (Id. (quoting Holloway FAC at ¶¶
13   21-24).) He further alleged that he was shot in the back by the defendant officer,
14   causing severe spinal injury. (Id. (quoting Holloway FAC at ¶¶ 36, 47).) Holloway
15   pled no contest to a violation of Penal Code § 69. (Id.)
16         On motion to dismiss, the District Court found the case was not Heck-barred.
17   (Id. at 7). The court concluded that the plaintiff’s no contest plea did not, as the
18   record stood at the pleading stage, necessarily determine the lawfulness of the
19   officer’s actions throughout the entire transaction. (Id. at 6). The court quoted
20   Kyles v. Baker, for the proposition (among others) that a complete bar of claims was
21   not proper where nothing in the record before the court “reveal[ed] the factual basis
22   for [plaintiff’s] conviction.” (Id. (quoting Kyles v. Baker, 72 F. Supp. 3d 1021, 1037
23   (N.D. Cal. Oct. 31, 2014).) Thus, in Holloway, the court found that “under the facts
24   as alleged, which the Court accepts as true for purposes of the [motion to dismiss],
25   ‘the [section 69] conviction and the § 1983 claim are based on different actions
26   during “one continuous transaction.”’” (Id. at 6, quoting Hooper, 629 F.3d at 1134.)
27         The Ninth Circuit affirmed the Holloway memorandum in an unpublished
28   disposition , reiterating that on appeal from a motion to dismiss it accepted all


                                                11
1    factual allegation in the complaint as true. (Pltf.’s Supplemental Authority, Ex. B
2    Court of Appeals Order [Dkt. 55-3] at 2-3.). Neither the District Court nor the Court
3    of Appeals considered the type of evidence presented to this Court on summary
4    judgment. It would have been improper to do so. Without a factual basis for
5    Holloway’s no contest plea, the court properly held that it was possible to construe
6    Holloway’s no contest plea as consistent with the facts alleged in his complaint. (Id.
7    at 3).3 Holloway thus provides no support for Winder, here, given both the
8    procedural posture of the case and the critical fact that we do know the factual basis
9    for Winder’s nolo plea.
10         Winder cited a second unpublished minute order from this District, James
11   Parker v. County of Los Angeles, 2:12-cv-0064-SVW (FFMx) (November 29,
12   2012), in which District Judge Stephen V. Wilson found that plaintiff Parker’s case
13   was not Heck-barred by his plea of nolo contendre to a charge of violating Penal
14   Code § 69. (Pltf.’s Supplemental Authority, Ex. C District Court Order [Dkt. 55-
15   4.]) The Parker case arose out of an incident that occurred when the plaintiff was a
16   pretrial detainee. (Id. at 1.) The plaintiff and deputies fought, with the plaintiff
17   alleging that he was kicked, punched, and tased multiple times after the parties fell
18   to the ground and he stopped resisting arrest. (Id. at 2-3.) In the underlying
19   criminal case related to the fight, Parker was held to answer after a preliminary
20   hearing and then tried. (Id. at 3.) The jury hung. (Id.) After the mistrial, Parker
21   entered a plea to a violation of Penal Code § 69. (Id.) Winder contends that the
22
23   3
       The Holloway case has now proceeded through discovery, and the defendants in
24   that case have recently filed a motion for summary judgment, again asserting that
     the case is Heck barred. While the Holloway case may be similar – defendants in
25   Holloway assert in the pending summary judgment proceedings that the plaintiff
26   agreed, as in this case, that the preliminary hearing transcript in his criminal case
     provided the factual basis for his plea – the Court is not familiar with the record in
27   that case and has not taken, nor can it, any view of the merits of the Holloway
     defendants’ motion.
28


                                                12
1    Parker case is on all fours with what happened here, where Winder contends that
2    the officers used their batons to strike him after he fell to the ground and stopped
3    resisting during one continuous transaction.
4          Unlike the Holloway case discussed above, Parker was decided on summary
5    judgment. But critically – and what distinguishes Parker from the case before this
6    Court – “Plaintiff’s defense counsel [in Parker] concurred in the plea [to violation
7    of § 69] . . . but did not stipulate that the police report, preliminary hearing
8    transcript, and past trial transcripts were the factual basis of the plea.”   (Id. at 3-
9    4 (emphasis added).) The judge in the underlying criminal proceeding did not
10   “elaborate[e on] the basis for its finding,” only finding the plaintiff guilty “based on
11   his plea.” (Id. at 4.) Because factual issues remained as to what conduct supported
12   Parker’s plea, summary judgment was not proper. (Id. at 6-7 n.5 (quoting Smith v.
13   City of Hemet, 394 F.3d at 698-99 for the proposition that Smith’s Section 1983
14   action was not Heck-barred where the “record contained ‘no information as to which
15   of his actions constituted the basis for his plea.’”).)
16         The Court also received supplemental authority from defendants in this case.
17   They cite Melgar v. Lopez, 2:14-cv-08316-DOC, 2015 WL 5768368 (C.D. Cal.
18   Sept. 9, 2015) (Hon. Andrew J. Wistrich), in further support of their contention that
19   this case is barred under Heck.    In Melgar, the court dismissed the plaintiff’s
20   Section1983 claim with leave to amend, finding that his contention that officers
21   used excessive force against him “while escorting him on the catwalk and in the
22   elevator” after he was “handcuffed ‘without incident or resistance’” was at odds
23   with the police reports and preliminary hearing transcript that were attached to
24   plaintiff’s complaint. Id. at *7. The court concluded that “even when the FAC and
25   attached exhibits are viewed in the light most favorable to plaintiff, he has not
26   alleged facts plausibly suggesting that his nolo contendere pleas and convictions
27   under PC sections 69 and 245(c) and his section 1983 claim ‘are based on different
28   actions during one continuous transaction’ or arise from ‘two isolated factual


                                                 13
1    contexts’ during ‘one continuous chain of events.’” Id. (quoting Hooper, 629 at
2    1132, 1134) (further internal quotation marks omitted).4
3          Defendants also cited Webb v. City and County of San Francisco, No. 11-
4    00476 CRB, 2011 WL 6151605 (N.D. Cal. Dec. 12, 2011) in their supplemental
5    filing. As here, the plaintiff in Webb had entered a no contest plea to a charge of
6    violating Penal Code § 69. Id. at *6. Also as in this case, the factual basis for the
7    plaintiff’s plea was “based on the evidence presented by the district attorney at the
8    preliminary hearing.” Id. at *4. Plaintiff contended that he “offered no resistance,
9    or no serious resistance” to his arrest, and that he “never was aggressive by throwing
10   straight punches or straight kicks directly at any officer” and that he was merely
11   “trying to protect himself” and the “amount [of] force was used to protect himself.”
12   Id. at *7 (alteration in original). Because the plaintiff’s claim that he offered no
13   serious resistance was directly at odds with his no contest plea, the Webb court held
14   his Section 1983 and state law claims were Heck-barred. Id. Although the plaintiff
15   in Webb does not appear to have tried to retrofit his version of events to fit the
16   testimony given at the preliminary hearing with quite the finesse Winder does here,
17   the facts of the case are nevertheless strikingly similar to those presently before the
18   Court.5
19
     4
20     The Plaintiff in Melgar filed a second amended complaint. [Case No. 2:14-cv-
     08316-DOC, Dkts. 42, 44.] The case was later dismissed based on Melgar’s failure
21   to prosecute. Id. [Dkts. 53, 54.]
22   5
       Plaintiff’s original complaint in this action states that he never resisted arrest. He
23   has retreated from that position, although he maintains that his actions may have
     been perceived as resisting arrest, even though that was not his intent. (E.g., Pltf.’s
24   Opp [Dkt 37] at 6 (the alleged excessive force after Winder was on his buttocks on
     the ground, “all which arose after the events giving rise to the factual basis for
25   Winder’s PC 69 conviction”)); (id. at 8 (“A reasonable officer would certainly find
26   it threatening if a suspect did not comply with the officer’s commands to show his
     hands, and instead,” pulled a cell phone from his waistband that “Bustamante feared
27   could be a weapon”)); (id. at 9 (“According to Winder . . . all resistance occurred
     before Winder went down to the ground . . . .”)).
28


                                                14
1          Taking the cases discussed above together, the Court holds that Winder’s
2    claims are Heck-barred. First, Winder’s essential contention in his complaint,
3    deposition testimony, and declaration, is that he never actually resisted arrest. That
4    claim simply cannot stand. Yount, 434 Cal. 4th at 898 (“to the extent that Yount’s
5    section 1983 claim alleges that he offered no resistance,” the claim is barred); Webb,
6    2011 WL 6151605, at *7 (N.D. Cal. 2011). And to the extent Winder now
7    speculates that perhaps he was perceived as resisting, or that he resisted at first and
8    then stopped (which is inconsistent with his own sworn statements), and that what
9    happened may be sliced and diced temporally to manufacture a claim that is not
10   barred, his civil rights suit still fails. He agreed in his criminal case to a factual
11   basis, and cannot now pick apart the testimony that forms that factual basis –
12   revising his own position in an attempt to be consistent with only portions of it – in
13   order to manufacture “two isolated factual contexts” to maintain his claim. Only
14   one factual context – one in which Winder never stopped struggling, and the
15   deputies only used their batons after other attempts to restrain Winder failed – exists
16   according to the hearing testimony.
17         In fact, this case is akin to one in which the underlying criminal case
18   proceeded to trial. If a jury, presented with the same evidence that was presented to
19   the judge at the preliminary hearing, decided Winder was guilty, it would of
20   necessity have determined that none of the actions taken by the deputies constituted
21   excessive force. Beets, 669 F.3d at 1045; City of Hemet, 394 F.3d at 699 n.5. The
22   same result would obtain even if Winder had presented additional evidence. If the
23   jury nevertheless convicted, he would not now be able to ask a new civil jury to pick
24   apart the earlier evidence to determine the factual basis for his underlying
25   conviction. Thus, allowing Winder to do so in this situation, when he agreed that
26   the preliminary hearing transcript provided the factual basis for his no contest plea –
27   and when he also had the opportunity, even if he did not take it, to limit the facts on
28   which the criminal judge relied – would undermine the purpose of the Heck-bar.


                                                 15
1    Winder’s speculation that certain actions “alone could constitute resisting by use of
2    force,” (Pltf.’s Opp. [Dkt. 37] at 8 (emphasis added)), and that he can therefore point
3    to the preliminary hearing transcript and essentially say that the factual basis is “in
4    there somewhere” is not supported by the law. “Where a defendant is charged with
5    a single-act offense but there are multiple acts involved each of which could serve as
6    the basis for a conviction, a jury does not determine which specific act or acts form
7    the basis for the conviction,” rather, the jury’s verdict – or, here, the judge taking
8    Winder’s plea – “necessarily determines the lawfulness of the officers’ actions
9    throughout the whole course of the defendant’s conduct, and any action alleging the
10   use of excessive force would ‘necessarily imply the invalidity of his conviction.’”
11   Beets, 669 F.3d at 1045 (quoting City of Hemet, 394 F.3d at 699 n.5 (quoting Susag
12   v. City of Lake Forest, 94 Cal. App. 4th 1401, 1410 (2002))).6
13         Winder’s attempt to separate out his claim against Deputy Bustamante from
14   that against Deputy Ortiz likewise fails. While only Deputy Bustamante is
15   specifically named in the felony complaint against Winder, the testimony given by
16   Bustamante at the preliminary hearing encompassed all of the actions taken by both
17   deputies, including all of the baton strikes about which Winder complains. Again,
18   this single factual context, all of which was presented at the preliminary hearing and
19   adopted by Winder as the factual basis for his plea, may not be, in hindsight,
20   subjected to temporal hair splitting. Winder’s claims against both deputies fail.
21
     6
22     Winder argues that the defendants “misrepresent the record” because the judge in
     the preliminary hearing did not “adjudicate any issue on its merits.” (Pltf.’s Opp.
23   [Dkt. 37] at 12.) This is not true. The judge found probable cause to hold Winder
     for trial. The judge thus found it “more probable than not” that Winder had
24   committed the charged crime, which is precisely what the judge indicated during the
     proceedings. That probable cause standard is essentially that which a jury uses in a
25   civil case, i.e., the jury decides which side wins based on a preponderance of
26   evidence (except in specific instances not applicable here). But, in any event, it is
     the criminal trial court judge that relied on Winder’s adoption of the preliminary
27   transcript as the basis for his plea. The trial court judge acted as the trier of fact in
     determining whether Winder could be found guilty or not.
28


                                                16
1    And because his claims against the County employee defendants fail, his claim
2    against the County likewise fails of necessity.
3                                    V.    CONCLUSION
4       For all of the foregoing reasons, IT IS ORDERED that defendants’ Motion for
5    Summary Judgment is GRANTED on the ground that the claims alleged in the
6    Complaint are Heck-barred. As the Monell ground for summary judgment raised in
7    defendants’ Motion was unopposed, IT IS ORDERED that summary judgment is
8    GRANTED on that ground as well.
9
10      LET JUDGMENT BE ENTERED ACCORDINGLY.
11
12   DATED: November 5, 2018
13                                          __________________________________
                                            GAIL J. STANDISH
14                                          UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               17
